 Case 19-13937         Doc 19       Filed 07/08/19 Entered 07/08/19 15:36:43                 Desc Main
                                       Document Page 1 of 2


                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

IN RE:                                 )           In Proceedings
                                       )           Under Chapter 13
Tina M. Saldana and Anthony R. Saldana )
                                       )           Case No.19-13937
Debtor(s).                             )           Honorable Judge Pamela S. Hollis
                                       )
                  OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
      NOW COMES Capital One Auto Finance, a division of Capital One, N.A., by and through its

undersigned attorney, on its Objection to Confirmation of Chapter 13 Plan, and in support thereof states

as follows:
  1. Capital One Auto Finance, a division of Capital One, N.A., has a security interest in one 2015
     CHEVROLET Impala Sedan 4D LT V6, VIN 2G1125S37F9225090, which was properly perfected

     by recording its lien on title. (Please see Exhibit A & B.)
  2. Capital One Auto Finance, a division of Capital One, N.A., alleges the value set forth in Debtors'

     Chapter 13 Plan is unacceptable. Debtors propose a "cramdown" pursuant to 11 U.S.C. §506 and
     allege the value of the collateral is $14,225.00.

  3. Capital One Auto Finance, a division of Capital One, N.A. alleges the value of said vehicle is
     $15,425.00 pursuant to a NADA valuation. (Please see Exhibit C.)

  4. Capital One Auto Finance, a division of Capital One, N.A., alleges the proposed interest rate of
     6.000% is unacceptable and is requesting a minimum interest rate of 6.500%.

         WHEREFORE, Capital One Auto Finance, a division of Capital One, N.A., respectfully requests

this Court of entry of an Order denying confirmation and for such other and further relief as the Court
deems just.
                                                                   Respectfully submitted,

                                                                   /s/ Jennifer Rinn
Jennifer Rinn
Rinn Richman Law
P.O. Box 465
Chicago, IL 60690
Phone: (586) 899-5086
jennifer@rinnrichmanlaw.com
 Case 19-13937         Doc 19      Filed 07/08/19 Entered 07/08/19 15:36:43                 Desc Main
                                      Document Page 2 of 2


                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

IN RE:                                          )          In Proceedings
                                                )          Under Chapter 13
Tina M. Saldana and Anthony R. Saldana          )
                                                )          Case No.19-13937
Debtor(s).                                      )          Honorable Judge Pamela S. Hollis

             NOTICE OF OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
                           AND CERTIFICATE OF SERVICE

*AN OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN HAS BEEN FILED.

       Please be advised that the attached objection to confirmation of chapter 13 plan shall be presented
on August 09, 2019, at 11:30 AM before the Honorable Pamela S. Hollis at Joliet City Hall, 150 West
Jefferson Street, 2nd Floor, Joliet, IL 60432 pursuant to the notice generated by the court on July 08,
2019, to the following parties:
Glenn B Stearns
801 Warrenville Road Suite 650
Lisle,IL 60532
Patrick S Layng
219 S Dearborn St, Room 873
Chicago, IL 60604
David M Siegel
790 Chaddick Drive
Wheeling, IL 60090
davidsiegelbk@gmail.com
       The objection was further served by depositing a printed copy into the US Mail on July 08, 2019,
with postage prepaid at the address listed on the creditor matrix, upon the following parties, others not
served:

Tina M. Saldana and Anthony R. Saldana
901 Briarcliff
Minooka, IL 60447

                                                                /s/ Jennifer Rinn
                                                                Jennifer Rinn
